Citation Nr: 1120425	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1942 to December 1945.  The Veteran died in May 2005, and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the appellant's claim in December 2009 for further evidentiary development.  After completion of the requested development to the extent possible, the claim was readjudicated, as reflected by a January 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has now been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for a left foot disability, rated as 10 percent disabling. 

2.  The Veteran died in May 2005, and the Veteran's death certificate reflects that his cause of his death was ventricular standstill, due to an acute myocardial infarction, caused by the Veteran's long-term atherolosclerotic coronary artery disease.

3.  Atherolosclerotic coronary artery disease was not shown for many years after service, and the more probative medical opinion of record fails to link this disease to the Veteran's service-connected left foot disability.


CONCLUSION OF LAW

A service-connected disease or disability was neither the principal cause, nor a contributory cause, of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the claimant with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In the present case, VA's notice requirements were fulfilled by a letter dated in November 2005, which informed the appellant of the evidence necessary to substantiate service connection for the cause of the Veteran's death.   The appellant was also informed that the Veteran was service-connected for a left foot disability at the time of his death, as referenced in the February 2006 rating decision, November 2006 statement of the case, and December 2009 Board remand, and the appellant's claim was readjudicated thereafter, as reflected by a January 2011 supplemental statement of the case.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Moreover, the appellant's statements of record reflect her actual knowledge of the nature of the Veteran's sole service-connected disability, and the Board notes the appellant has been represented by a Service Organization throughout the claims process.  Accordingly, the Board finds that any errors regarding the timing or content of the notice provided to the appellant have been rendered harmless.

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records have been obtained, and the appellant has submitted two letters from the Veteran's treating physicians.  Moreover, pursuant to the Board's remand directives, the appellant was asked to complete and submit appropriate release forms to allow VA to obtain the Veteran's treatment records from the private treatment providers who authored these letters, as well as the treatment provider who administered treatment to the Veteran in May 2005, the month of his death.  However, the appellant failed to submit the requested forms.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  The appellant was also scheduled to testify before the Board, but she ultimately withdrew her hearing request.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.

Service Connection for the Cause of Death

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

The Veteran died in May 2005, and his death certificate cites the causes of his death as atherosclerotic coronary artery disease, whose onset was years before death; an acute myocardial infarction, whose onset was hours before death; and ventricular standstill, whose onset was minutes before death.  At the time of the Veteran's death, he had one service-connected disability, a left foot disability resulting from a grenade explosion during his World War II service, and his disability was rated 10 percent disabling.

The appellant essentially contends that the Veteran developed the disability that ultimately resulted in his cause of death, atherolosclerotic coronary artery disease, as the result of extensive injuries to his feet, left knee, legs, hips, back, and reproductive organs that he incurred due to his proximity to a grenade explosion in service.  Thus, the appellant essentially contends that the Veteran's residual injuries were more extensive than the left foot disability for which he was service-connected and that his residual injuries resulted in his poor circulation, which in turn led to his atherolosclerotic coronary artery disease.

The Veteran's service treatment records include his separation medical examination report, which reflects that the Veteran was wounded in action and sustained a concussion injury of his left foot.  The separation examination report reflects no other musculoskeletal abnormalities and no abnormalities of the Veteran's genitourinary system.  After his separation from service, the Veteran applied for and received service connection for this residual left foot disability, and subsequent 1946 VA medical and vocational rehabilitation examinations only reference the Veteran's left foot disability.

In support of her claim seeking service connection for the cause of the Veteran's death, the appellant has submitted a medical opinion from the private cardiologist who treated the Veteran during his hospitalization in May 2005.  The opinion consists of a single sentence, stating that the "battle wounds to [the Veteran's] lower extremities caused poor circulation, which contributed to his peripheral vascular disease, which led to coronary artery disease that was a contributing factor to [the Veteran's] cause of death."  The appellant has also submitted a 2006 statement from the Veteran's private internist stating that the Veteran had been treated for poor circulation for several years prior to his death.

As referenced above, the appellant was requested submit release forms to allow VA to obtain the Veteran's treatment records from these private treatment providers, as well as the hospitalization records from the facility listed as the place of the Veteran's death.  However, the appellant failed to submit the requested forms, and as a result, they are not of record.

Pursuant to the Board's remand directives, a VA opinion was obtained in June 2010 to address the potential relationship between the Veteran's service-connected disability and his death.  The VA physician who authored the opinion reviewed the claims file, including the Veteran's service treatment records and 1946 VA medical and vocational rehabilitation examinations, and noted that the evidence of record failed to reflect that the Veteran sustained any service-related injury beyond the injury to his left foot.  Moreover, the physician opined that it was less likely than not that the Veteran's service-connected left foot injury residuals contributed to or caused the Veteran's death.   In support of this opinion, the examiner disagreed with the opinion of the Veteran's private treating cardiologist that the Veteran's peripheral vascular disease (which the cardiologist opined led to the Veteran's cause of death, atherosclerotic coronary artery disease) was related to the Veteran's left foot injury.  The VA physician stated that the private medical opinion was not supported by medical knowledge, in that atherosclerosis is an illness of wide-spread fatty deposits that results from metabolic causes and vascular architecture and that the disease would not be caused by a possible isolated vascular injury, such as the one that the Veteran potentially sustained to his left foot during service.

After reviewing the evidence of record, including the medical opinions authored by both the Veteran's private treating cardiologist and the VA physician, the Board finds that the VA opinion is more probative.  The VA physician chronicled his review of the Veteran's claims file, citing relevant medical evidence of record reflecting the onset, extent, and nature of the Veteran's in-service injury.  Moreover, the VA physician offered a supporting rationale for his opinion, citing the medical nature and origins of atherosclerotic diseases, which contradict a theory that the Veteran's 1944 in-service left foot injury could have resulted in the atherosclerotic disease that ultimately resulted in the Veteran's death.  Conversely, the private cardiologist offered no supporting rationale for his opinion, and the opinion does not reflect that the cardiologist was familiar with the nature and extent of the Veteran's in-service injury, as documented in the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Moreover, the Board finds that the VA medical opinion is consistent with the evidence of record, which reflects that the Veteran was treated for poor circulation (presumably a symptom of his atherosclerotic disease) only several years before his death in 2005.  This chronology does not suggest that the disease was treated until many years after the Veteran's discharge from service in 1946.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the statements submitted by the appellant and her son.  The Board further acknowledges their contention that the extent of the Veteran's in-service injuries is not reflected by his service treatment records or subsequent VA examinations, as they recount that the Veteran sustained injuries to both feet, as well as his left knee, legs, hips, back, and reproductive organs as the result of service.  The Board notes that the appellant and her son are competent to report their observations of injuries that the Veteran reported were service-related; however, the Board finds that the contemporaneous medical records assessing the nature and extent of the Veteran's injuries (namely the Veteran's service treatment records and 1946 VA examination reports) are more reliable accounts of the extent of the Veteran's in-service injuries.  

Thus, given that the more probative evidence of record fails to relate the cause of the Veteran's death to service or his service-connected left foot disability, a basis for granting service connection for the cause of the Veteran's death has not been presented, and the appellant's appeal is therefore denied.

ORDER

Service connection for the cause of the Veteran's death is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


